Citation Nr: 1235796	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-04 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right knee disorder, including as secondary to the Veteran's service-connected left knee disorder(s).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from September 1978 to July 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In rating decisions issued in April 1993 and November 2005 the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal those rating decisions and they are now final.  

2.  Evidence received since the November 2005 rating decision related to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension, and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran's hypertension has not been shown to have begun during active service or within one year of the Veteran's period of active service; hypertension 

4.  The Veteran's right knee disorder has not been shown to be causally or etiological related to active service and was not caused or aggravated by a service-connected disorder.



CONCLUSIONS OF LAW

1.  The April 1993 and November 2005 rating decisions, which denied entitlement to service connection for hypertension, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  Additional evidence relevant to the claim of entitlement to service connection for hypertension presented since the November 2005 rating decision, is new and material and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is attempted to reopen a previously denied claim of entitlement to service connection for hypertension.  He has also claimed entitlement to service connection for a right knee disorder, which he asserts is secondary to his service-connected left knee disorder.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

New and Material Evidence Claim

As noted above, the Veteran is attempting to reopen his previously denied claim of entitlement to service connection for hypertension.  The Veteran first claimed entitlement to service connection for that condition in July 1992.  In an April 1993 rating decision the RO denied entitlement to service connection, finding that although the Veteran had a single episode of an increased diastolic blood pressure reading in service that was thought to have possibly been borderline hypertension there was no current diagnosis of hypertension.  The Veteran did not appeal that determination.  Accordingly, it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2005 the Veteran filed another claim asserting entitlement to service connection for hypertension.  In a November 2005 rating decision the RO again denied entitlement to service connection, noting that there was no evidence that the Veteran's hypertension was incurred in or aggravated during military service or that it was at a compensable level within one year of military discharge.  The Veteran did not appeal that determination.  Accordingly, it too is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2007 the Veteran asserted entitlement to service connection for hypertension for a third time.  The RO denied the claim in a September 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) with that determination in March 2009.  The RO issued a Statement of the Case (SOC) in January 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2010.  

Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted for each claim at issue.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

"Material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board also notes that if VA failed to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v. Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Similarly, under 38 C.F.R. § 3.156(c), when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2011).   

The evidence received since the November 2005 rating decision consists of private treatment records, VA treatment records and written statements from the Veteran.  The Board finds that evidence submitted since the November 2005 rating decision is both new and material.  Specifically, the Board notes that the Veteran has submitted a November 2008 letter from a private physician indicating that his hypertension may be related to his period of service.  This evidence pertains directly to the basis under which the service connection claim was denied in November 2005. 

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.  


Hypertension

Having been reopened, the Veteran's claim of entitlement to service connection for hypertension must be reviewed on a de novo basis.  As noted above, direct service connection requires evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

Under VA regulations, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or great, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or great with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

The Veteran's service treatment records do not reflect that he was diagnosed with or treated for either hypertension in service.  Service treatment records, including the Veteran's enlistment examination, indicate isolated blood pressure readings of 130/80, 122/80, 134/84, 128/73, 132/84, 130/84 and 128/73.  The Veteran's separation examination indicates a blood pressure reading of 138/78.  

In his July 1992 claim the Veteran asserted that he had hypertension which had begun in 1990.  

The Veteran was afforded a VA examination in support of his claim in September 1992.  During that examination the Veteran reported being told that his blood pressure was high during his discharge physical.  Blood pressure testing revealed a sitting blood pressure of 136/86, a standing blood pressure of 140/90 and a recumbent blood pressure of 130/84.  The examiner stated that the Veteran had borderline blood pressure in the standing position.  No diagnosis of hypertension was made.  

Post-service private treatment records indicate that the Veteran was diagnosed with hypertension in April 2002.  Subsequent private and VA treatment records show continued treatment for this condition.  

The Veteran has also submitted a November 2008 letter from one of his private physicians.  Therein, that provider stated that the Veteran had been a patient of his since 2002.  The provider noted that the Veteran had a diagnosis of hypertension for which he was taking anti-hypertensive medications.  The examiner indicated having reviewed the Veteran's military medical records and stated that the Veteran had evidence of pre-hypertension during active service as far back as 1983.  He stated that pre-hypertension is defined as a systolic blood pressure between 120 and 140 or a diastolic blood pressure between 80 and 90.  He indicated that he was aware that the Veteran was diagnosed with pre-hypertension in September 1992, but felt that the Veteran carried this diagnosis from a much earlier date.  He opined that the Veteran's present diagnosis of hypertension actually began with pre-hypertension and had its onset prior to his discharge from military service.  

In a March 2009 written statement the Veteran cited several in-service blood pressure reading.  He stated that he was prescribed medication for hypertension in May 2005 and has continued to take blood pressure medication since that time.  

In December 2009 the Veteran was afforded an additional VA examination in support of his claim.  Repeat testing of the Veteran's blood pressure at that time revealed readings of 140/97, 148/94 and 144/94.  The examiner diagnosed the Veteran with fairly well-controlled hypertension and stated that there were no significant effects on either occupation or daily living.  The examiner indicated having reviewed the Veteran's private treatment records, service treatment records and VA treatment records.  He stated that the Veteran's current hypertension is less likely than not related to the Veteran's military service, noting that there was no diagnosis of hypertension in service and that hypertension was not diagnosed until many years after service.  

The Board first considered whether presumptive service connection may be warranted.  Under 38 C.F.R. § 3.309(a), hypertension is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record fails to establish any clinical manifestations of hypertension in service or during the first post-service year after service.  In this regard, the Board notes that there is no indication that the Veteran's diastolic blood pressure was predominantly 90 mm or greater during service or within one year after service.  Moreover, there is no indication that the Veteran's systolic blood pressure was predominantly over 160 mm during service or within one year after service.  Rather, the evidence indicates that the Veteran's blood pressure on discharge was 138/78.  Isolated elevated blood pressure readings are not evidence of chronic hypertension.  Accordingly, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

Moreover, after a thorough review of the entirety of the evidence of record the Board finds that service connection is also not warranted on a direct basis.  As noted above, in order to establish service connection on a direct basis there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The Veteran's claim fails with respect to the second component, the requirement for evidence of an in-service incurrence or aggravated of a disease or injury.  In so finding, the Board places the greatest probative value on the service treatment records and on the December 2009 VA examination report.  This evidence indicates that the Veteran did not have any hypertensive blood pressure readings in service and that the Veteran's current hypertension is not related to his period of active service.  The VA examination report contains a thorough review of the evidence and well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his current hypertension is related to service consists of his own statements and an opinion presented by one of the Veteran's private physicians.  Specifically, the Board notes that the November 2008 letter from the Veteran's private physician contains an opinion that the Veteran's current hypertension diagnosis actually began with pre-hypertension, which he states had its onset in service.  That provider stated that "pre-hypertension" is defined as a systolic blood pressure between 120 and 140 or a diastolic blood pressure between 80 and 90.  What the Veteran's private physician neglected to note is that the Veteran's blood pressure on entrance to service was 130/80, which indicates that any such "pre-hypertension" existed before the Veteran entered service.  Moreover, the Board notes that there is absolutely no evidence that the Veteran was actually diagnosed with hypertension, or that blood pressure readings consistent with a diagnosis of hypertension (140 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Further, "pre-hypertension" is not itself a disease for which service connection may be granted.  Accordingly, the November 2008 statement from the Veteran's private physician is of limited probative value.  

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran appears to assert that his hypertension either began in service or is related to high blood pressure readings in service.  However, his assertions regarding the etiology of his hypertension relate to an internal medical process that are of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on those issues are therefore not competent.

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for hypertension.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Right Knee Disorder

The Veteran has also claimed entitlement to service connection for a right knee disorder.  The Veteran's sole assertion with regard to this condition is that his service-connected left knee disorders have caused or aggravated his right knee disorder.  

Secondary service connection is granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board first notes that the Veteran has been granted entitlement to service connection for a left knee disorder and left knee instability.  Both conditions have been assigned disability ratings of 10 percent.  

The relevant evidence on this issue includes VA treatment records VA examination reports, private treatment records and written statements from the Veteran.  The Veteran does not contend, and service treatment records do not indicate, that he ever complained of, was diagnosed with or presented with any symptoms pertaining to a right knee disorder in service.  

Private treatment records from February 2008 indicate a diagnosis of bilateral knee pain.  In a March 2008 written statement the Veteran stated that he has been having joint and muscle pain in his knee.  He stated that he felt as though the tendon in his right knee was being pulled.  In a June 2008 statement the Veteran stated that he continues to have pain in his knee and in the muscles behind his knee since March 2005.  He stated that he has trouble climbing stairs and standing up after long periods of rest.  He stated that due to his service-connected left knee he has favored his other knee.  He indicated his opinion that this overuse of his right knee has resulted in chronic pain, discomfort and weakness, to include limited motion of the right knee and a popping sound.  He stated that towards the end of the day his knees become painful, fatigued, weakened, tender, stiff and achy.  

In June 2008, the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he began having right knee pain approximately eight months earlier.  He stated that one day after work he was walking and stepped off a curb and that after about two or three steps he began to notice a sharp pain over the lateral aspect of his knee.  He stated that he did not recall twisting or falling at this time.  He reported having been treated with physical therapy with some positive result.  He complained of a pain along the posterior calf muscle, particularly along the lateral head of the gastrocnemius muscle.  He also complained of pain over both the lateral and posterior aspect of the knee.  He described the pain as dull, stiff and usually constant.  He rated the pain as 6 out of 10 and stated that stairs and changing directions worsens the pain.  He did not report noticing any swelling of the knee, but did state that the joint is stiff.  He denied any giving way or locking of the knee.  Physical examination showed no signs of swelling, erythema or effusion.  There were no signs of any abnormal genu valgum or varum.  The Veteran's range of motion was from zero to 135 degrees.  He was point tender to palpation over the lateral joint line and had no tenderness to palpation over the patellofemoral joint.  Testing of the ligaments showed no laxity.  He did report pain along the lateral aspect of the joint line during a McMurray test and complained of pain over the lateral head of the gastrocnemius muscle with soreness in the belly of the muscle.  Repetitive motions did not increase the Veteran's pain or change his range of motion.  Radiographic imagery did reveal some minimal degenerative changes in the right knee.  

The examiner diagnosed the Veteran with mild degenerative arthritis of the right knee and possible meniscus tear.  He stated that after reviewing the claims file and the service medical records, and performing a history and physical examination, it was his opinion that the current right knee condition was less likely cause by the or a result of the Veteran's left knee condition.  In so finding, he stated that the Veteran is having symptoms of mild degenerative changes about the knee, as well as a possible meniscus tear.  He felt that these were in no was associated with the left knee and that degenerative conditions can simply develop over time, with the Veteran's overweight status also contributing to some pain in the knee.  

The Veteran has also submitted a February 2009 letter from one of his private physicians.  Therein, that provider noted that the Veteran had reported an incident where he was walking and stepping off a curb and his left knee "gave out."  She indicated that the Veteran stated that while trying to catch himself he felt his right knee "pop," and that since that time he has had progressively worsening pain in his right knee.  She noted that the Veteran had recently been diagnosed with degenerative joint disease in his right knee.  She stated that the etiology of the Veteran's degenerative joint disease is likely related to aging, mechanical stress on his knee from obesity, as well as stress related to changes in his gait from chronic left knee pain.  She also noted that injury to a joint, such as described by the Veteran, may also precipitate the onset of degenerative joint disease.  She requested that the possibility that the Veteran's right knee problems may be caused by his left knee disability be considered.  

In a September 2009 written statement the Veteran reported that his right knee pain began in November 2007 due to his service-connected left knee giving way while stepping off a curb.  He stated that at the time of this incident he was having pain, instability, swelling, numbness and locking with regard to his service-connected left knee and stiffening with regard to his service-connected left ankle.  He asserted that his service-connected left knee, left ankle and right ankle have caused him to alter his mechanics, which has put undue strain on his right knee, causing degeneration of the joint with worsening pain.  He stated that he is unable to walk any distance at all without significant pain.  

In July 2010 the Veteran was afforded an additional VA examination in support of his claim.  Physical examination revealed no evidence of abnormal weight bearing or inflammatory arthritis.  Findings of crepitus were indicated, but there was no evidence of mass behind the knee, clicks or snapping, instability, patellar abnormality, meniscus abnormality or abnormal tendons or bursae.  Range of motion testing on the right knee revealed flexion to 140 degrees and extension to zero degrees.  No additional limitations were noted with repetitive motion.  Radiographic imagery revealed mild bilateral tricompartmental osteoarthritis.  The examiner diagnosed the Veteran with bilateral degenerative arthritis of the knees.  

The Veteran's most recent VA examination on this issue was provided in February 2012.   During that examination the Veteran reported that he went to his doctors having problems with his right knee in 2007 or 2008.  He stated that he was descending a step and his right knee gave way.  He said that while he was coming off his left knee it sort of buckled and he planting on the right knee and subsequently experienced pain.  Range of motion studies revealed flexion to 135 degrees with no evidence of painful motion and extension to zero degrees with no evidence of painful motion.  Repetitive motion did not reveal additional limitation.  There was no evidence of tenderness or pain to palpation of the joint line or soft tissues of the knees.  The examiner stated that the Veteran's right knee condition is less likely than not proximately due to or the result of the Veteran's service-connected conditions.  He noted that based on current empirical knowledge and evidence-based medicine, the most likely cause of the Veteran's knee disorder is a combination of age, obesity, weight, and repetitive knee stress from the Veteran's current job.  He stated that the Veteran's right knee disorder is not caused by or the result of his service-connected left knee.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a right knee disorder is not warranted.   As noted above, the Veteran does not contend, and the evidence does not indicate, that any right knee disorder began in service.  Instead, the Veteran's sole assertion is that the claimed condition has either been caused or aggravated by his service-connected left knee disorders.    

Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  In so finding, the Board places the greatest probative weight on the June 2008 and February 2012 VA examination reports, which contain opinions that the Veteran's right knee was not directly caused by or a result of the Veteran's left knee disorders or other service-connected conditions.  These reports include thorough reviews of the evidence and well-reasoned medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his right knee disorder is due to his left knee disorders consists of his own statements and a statement from one of the Veteran's private physicians.  Specifically, the Board notes that the February 2009 letter from the Veteran's private physician indicates that the etiology of the Veteran's degenerative joint disease is likely related to aging, mechanical stress from obesity and changes in his gait from chronic left knee pain.  She also noted that injury to a joint, such as described by the Veteran, may also precipitate the onset of degenerative joint disease.  She requested that the possibility that the Veteran's right knee problems may be caused by his left knee disability be considered.  That letter provided only limited rationale for the opinion expressed, and the provider qualified her opinion by stating only that the conditions "may be" related.  Equivocal terms are generally insufficient to establish the required chain link of causation.  See Winsett v. West, 11 Vet. App. 420, 424 (1998); see also Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus)).  Accordingly, the value of this provider's opinion is severely limited.  

The Board has also considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex a relationship between his right and left knee conditions.  Even according the Veteran's vague assertions some probative value, they are outweighed by the objective medical evidence indicating that his right knee disorder is not the result of his service-connected left knee disorders.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this regard, the Board has considered the argument that appears to have been raised (though it is not clear) that his service connected disability caused an accident that caused the other knee damage.  In this regard, the Veteran would be more than qualified to report an accident that caused a knee injury.  However, the Veteran's current nonservice connected knee problem does not appear to be the result of any injury, but, as noted above, degenerative joint disease.  The residuals of an "injury" (for example, the residuals of a broken knee) are not indicated within private or VA medical reports, providing evidence against this contention.   

As noted above, a claim for secondary service connection may be granted when the disability claimed is proximately due to a service-connected disability or when the disability claimed has been aggravated by a service-connected disability.  Entitlement to service connection on these bases requires competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The competent evidence of record clearly shows that the Veteran's right knee disorder was not caused by a service-connected disorder.  Accordingly, service connection must be denied.   

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a right knee disorder.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in October 2007, May 2008, October 2007 and October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the appellant of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  The Board notes that the claim to reopen has been resolved in the Veteran's favor.  Accordingly, any error in notice required by Kent is harmless error.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the issues on appeal during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right knee disorder is denied. 


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


